Citation Nr: 1706532	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 12-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G.C., Associate Counsel, Board of Veterans' Appeals







INTRODUCTION

The Veteran had active service from August 1970 to March 1972 and from September 2002 to July 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

The Veteran's hypertension is not productive of diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). The Board finds that the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by the RO and the Board in connection with his claim. The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, the evidence of record contains reports of VA medical examinations obtained in January 2010 and May 2016. Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issue on appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Increased Rating-Hypertension

In November 2006 the RO granted the Veteran service connection for hypertension and assigned a rating of 10 percent, effective September 12, 2005. In November of 2009, the Veteran filed a statement requesting to open a claim for an increased rating for his service-connected hypertension currently rated at 10 percent. In April of 2010, a rating decision continued the Veteran's evaluation rated at 10 percent without increase.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure which is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more. A 60 percent rating if the diastolic pressure is predominantly 130 or more. Id.

In January of 2010, the Veteran underwent a VA examination for his hypertension. The Veteran reported fatigue, nervousness and depression, which the examiner stated are not side effects of his medications. The examiner further assessed the Veteran's hypertension as well-controlled. In addition, the Veteran's private treatment records contain a letter dated in July of 2010, wherein the private physician states the Veteran had trouble controlling his blood pressure, with systolic blood pressure reaching 180-190 at times, and that he had difficulty handling job-related stress. The physician recommended a three-week medical leave at that time. Also of note is the Veteran's hospitalization for chest pain in January of 2012. While the Veteran was noted to have an elevated d-dimer, a stress test came back negative for ischemia and he was discharged in stable condition with a blood pressure of 159/86. 

A VA hypertension DBQ, dated in May 2016, shows that the examiner indicated that the Veteran's claims file had been reviewed. The report notes that the Veteran does not have a history of diastolic blood pressure evaluations of predominantly 100 or more. The Veteran took continuous medication for control of his hypertension symptoms. The diagnosis was hypertension, with a date of onset of 2003. 

Overall, the evidence does not show diastolic pressure which is predominantly 110 or more, or systolic pressure that is predominantly 200 or more. Blood pressure readings during the appeal period have ranged from a low systolic reading of 101 and low diastolic reading of 66 to a high systolic reading of 162 and high diastolic reading of 90 from November of 2008 until the VA examination of April 2016, at which time his blood pressure was 124/70, 126/70, 124/68. In fact, a September 2015 VA treatment note reflects active prescriptions of Atenolol and Lisinopril controlling the Veteran's blood pressure. 

Based on consideration of the above evidence, the Board finds that the claim must be denied. The Veteran is shown to be taking medication for control of his symptoms. However, the blood pressure readings do not show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, at any time during the appeal period. Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, meet the schedular criteria for an evaluation in excess of 10 percent under DC 7101. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any separate period based on the facts found during the whole appeal period. The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period. The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased evaluation is warranted. 

In reaching this decision, the Board has considered the written testimony of the Veteran, and in particular his assertion in the form 9 received in February of 2012, that he still has issues with his health that are related to the hypertension. The Board also notes the Veteran's expressions of depression, but further notes that the Veteran has previously made a separate claim for service connection of depression, which has been denied and not appealed. The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falcone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements regarding the extent of the disability in issue. Accordingly, the Veteran's claim must be denied.  

The Board has also considered whether referral for an extraschedular evaluation would have been warranted for the hypertension for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's disability has been manifested by blood pressure readings ranging from a high systolic reading of 162 and a high diastolic reading of 102 to low readings of 101 systolic and 59 diastolic respectively throughout the entire claim period. Most currently, the Veteran has exhibited an average reading of 124/69 as reflected in the April 2016 DBQ. The schedular rating criteria specifically provides ratings for hypertension (Diagnostic Code 7101, 38 C.F.R. § 4.104), which are incorporated into the schedular rating criteria. In this case, comparing the Veteran's disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board further finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria in Diagnostic Code 7101 specifically provide for disability ratings based on diastolic and systolic blood pressure ranges. The Veteran's blood pressure readings are within the rating criteria, and at their highest recorded levels, still fall short of the minimum 110/200 BP required to reflect a 20 percent disability rating. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the evidence of record does not show that the Veteran's disability has caused him to miss work, or that it has resulted in any post-service hospitalization or surgery during the time period on appeal. In this regard, the Veteran reported in August of 2007 that he used to have job-related stress and pressure associated with his national guard responsibilities, but that his blood pressure is well controlled with medications. Service connection is not currently in effect for an acquired psychiatric disorder. While the Veteran's disability has resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). Probatively, however, the VA examination dated in April of 2016 reflects no functional impact on the Veteran's ability to work. The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization. 3 8 C.F.R. § 3.321 (b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. In the absence of exceptional factors associated with hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the record has not reasonably raised the issue of unemployability. In fact, the April 2016 DBQ specifically addresses the question of whether the Veteran's disability impacts his ability to work, and the examiner has found no functional impact. Further, the Veteran has not claimed that his hypertension has rendered him unemployable. Thus, the Board need not consider whether the Veteran is entitled to a TDIU. 
 

ORDER

A rating in excess of 10 percent for service-connected hypertension is not warranted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


